Citation Nr: 1454407	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  12-03 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), for accrued benefits purposes. 

3.  Entitlement to service connection for left lung cancer, for accrued benefits purposes. 



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1956 to November 1958.  The Veteran died in June 2011.  The Appellant seeks surviving spouse benefits.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

At the time of the Veteran's death, there were pending claims for service connection for chronic obstructive pulmonary disease and left lung cancer, both claimed as due to exposure to asbestos.  The decision denying those benefits had been issued in March 2011.  The Veteran had a one year to file a notice of disagreement and thereby initiate an appeal.  He died in June 2011.  Subsequently, the appellant's claim for accrued benefits was received in July 2011, which was well within the one year period remaining for the Veteran to have submitted a notice of disagreement (initiating an appeal).  See Taylor v. Nicholson, 21 Vet. App. 126 (2007) (holding that where an accrued benefits claim is filed by a surviving spouse within the remaining period for a notice of disagreement following adjudication during the veteran's life, there was a pending claim for accrued benefits purposes).

The Appellant testified before the undersigned in a November 2012 hearing.  A transcript is of record.  


FINDINGS OF FACT

1.  A chronic respiratory disorder respiratory disorder was not shown in service or for many years thereafter; and, the preponderance of the evidence fails to establish that the Veteran's diagnosed COPD and/or left lung cancer were etiologically related to his active service, to include exposure to asbestos.

2.  The Veteran died in June 2011; and, his death certificate identifies the cause of death as COPD, with a contributing cause of death identified as left lung cancer.

3.  At the time of his death, the Veteran was not service-connected for any disabilities; and, the preponderance of the evidence fails to establish that the causes of the Veteran's death were etiologically related to his active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1310 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2014).

2.  For purposes of accrued benefits, the Veteran's COPD was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.160, 3.303, 3.304, 3.307, 3.309, 3.1000 (2014).

3.  For purposes of accrued benefits, the Veteran's left lung cancer was not incurred in or aggravated by service, nor may it be presumed to have been incurred as a result of service. 38 U.S.C.A. §§ 1110, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.160, 3.303, 3.304, 3.307, 3.309, 3.1000 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

Specific to a claim for DIC benefits, VA's notice requirements include (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

The Appellant's claim for VA compensation for service connection for the Veteran's cause of death was received by VA in July 2011.  In response, she was furnished with a letter issued in July 2011, prior to the RO's initial adjudication of the claim in September 2011, which fully complied with the general notification requirements as well as Hupp.  She was also provided notice of the requirements for establishing DIC benefits under to 38 U.S.C.A. § 1318

The duty to assist the Appellant has also been satisfied.  All relevant records that are obtainable have been associated with the Veteran's claims file and were reviewed by both the RO and the Board in connection with the claim.  The late Veteran's service treatment records and his private treatment records, and also his official death certificate listing the conditions which caused his death, have been obtained and associated with the evidence.  The Board has also researched the late Veteran's claims file as it appears on the VBMS and Virtual VA electronic databases for any and all records relevant to the current claim.  The Appellant has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.

Recognition is given to the fact that the Appellant has not been afforded a VA medical opinion with respect to service connection for the cause of the Veteran's death and the underlying service connection claims.  However, a VA opinion is not necessary in order to decide this claim.  The Board notes that the duty to obtain a medical opinion under 38 U.S.C.A. § 5103(d) is inapplicable to dependency and indemnity compensation claims because the provision specifically states it only applies for "disability compensation."  See DeLaRosa v. Peake, 515 F. 3d 1319 (Fed. Cir. 2008).  Nevertheless, in Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008), the Federal Circuit further clarified DeLaRosa indicating that while § 5103(d) is inapplicable to DIC claims, the provision of § 5103(a) still requires VA to make "reasonable efforts" to provide assistance if requested, to include obtaining a medical opinion. VA is excused from this obligation when "no reasonable possibility exists that such assistance would aid in substantiating the claim." 38 U.S.C.A. § 5103(a)(2). 

Here, the Board finds that a medical opinion is not necessary to decide service connection for the cause of the Veteran's death.  Medical opinions were obtained during the Veteran's lifetime that addressed the service connection claims on appeal.  In that regard, the weight of the evidence demonstrates that the Veteran's pertinent systems were clinically normal at service separation, and that the conditions that caused and contributed to cause the Veteran's death had their onset decades after service and are not related to service.  Based on these findings, the Board finds that no reasonable possibility exists that a medical opinion would aid in substantiating the claim. 

Further, in November 2012, the Appellant was afforded a hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, the VLJ indicated that the hearing would focus on the issues of DIC and accrued benefits.  The VLJ noted that records pertaining to treatment or diagnosis of COPD and left lung condition would be relevant to the Appellant's claims.  The elements necessary to substantiate the DIC claim were discussed; and, the Appellant, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate this claim.  In addition, the VLJ, upon the Appellant's representative's request, agreed to hold the record to give the Appellant the opportunity to submit a definitive medical opinion.  The Appellant has not suggested any deficiency in the conduct of the hearing.  The Board notes that the Appellant and her representative have not submitted any new evidence in over two years.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) with respect to the DIC claim.  The Board finds Bryant to be moot with respect to the accrued benefits claim as it is limited to the evidence of record at the time of the Veteran's death.

For the above reasons, no further notice or assistance to the Appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Merits of the Claims

The Appellant asserts that the COPD and left lung cancer that resulted in the Veteran's death were caused by his exposure to asbestos during active duty on the USS Chilton.  She maintains that the Veteran was exposed to asbestos while sleeping in his bunk and while eating under the deck of the ship, as well as during his official duties as a boatswain.

Cause of Death

The Veteran died in June 2011.  The certificate of death lists the immediate cause of death as COPD.  Left lung cancer is listed as the contributing cause.  

Service connection may be granted for the cause of the Veteran's death if a disorder incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  38 C.F.R. § 3.312(a) (2014).  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2014); 38 C.F.R. § 3.312 (2014).
Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as malignant tumors, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); malignant tumors and/or cancers are qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

The Veteran's service treatment records (STRs) do not show any complaints of, or treatment for, COPD or left lung cancer, or any complains of colds, coughs, bronchitis, asbestos exposure, or the like.  The Veteran's November 1956 and February 1958 fluorographic chest examinations were negative.   The Veteran's lungs and chest were deemed "normal" on his November 1958 separation examination.  There is likewise no evidence that COPD and/or lung cancer were diagnosed within a year of service discharge.  Both conditions were diagnosed several decades after service.  

Hence, service connection under a direct basis (38 C.F.R. § 3.303(a)) or presumptive basis for lung cancer (38 C.F.R. § 3.309(a)) is not warranted.  The Appellant does not necessarily argue the contrary.  Rather, she maintains, as did the Veteran, that his COPD and lung cancer were caused or aggravated by his in-service exposure to asbestos.

VA has conceded that the Veteran was exposed to some asbestos.  The RO related that the Navy classified the Veteran's military occupation of boatswain's mate as "having minimal exposure to asbestos."  

With respect to claims involving asbestos exposure, there is no specific statutory guidance, nor has the Secretary of VA promulgated any regulations in regard to such claims. However, VA has issued a circular on asbestos-related diseases, which has been incorporated into the VA Adjudication Procedure Manual.  See DVB CIRCULAR 21-88-8, Asbestos-Related Diseases (May 11, 1988); VA Adjudication Procedure Manual Rewrite M21-1MR, IV.ii.2.C.9 (VA Manual).  The provisions stipulate that VA must determine whether military records demonstrate evidence of asbestos exposure during service, develop whether there was pre-service and/or post-service occupational and other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease. 

The guidelines provide that the latency period for asbestos-related diseases varies from 10-45 years or more between first exposure and development of disease. VA Manual, paragraph 9(d).  An asbestos-related disease can develop from brief exposure to asbestos or as a bystander. The guidelines identify the nature of some asbestos-related diseases. VA Manual, paragraph 9(b) & (c).  The most common disease is interstitial pulmonary fibrosis (asbestosis). Id.  Asbestos fibers also may produce pleural effusions and fibrosis, pleural plaques, mesothelioma of the pleura and peritoneum, lung cancer and cancers of the gastrointestinal tract. Id. 

The guidelines further provide, in part, that the clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal disease. VA Manual, paragraph 9(e).  Rating specialists must develop any evidence of asbestos exposure before, during, and after service.  A determination must be made as to whether there is a relationship between asbestos exposure and the claimed disease, keeping in mind the latency period and exposure information. 

The relevant factors discussed in the manual must be considered and addressed by the Board in assessing the evidence regarding an asbestos related claim.  However, the pertinent parts of the manual guidelines on service connection in asbestos-related cases are not substantive rules, and there is no presumption that a veteran was exposed to asbestos solely from shipboard (or any other type of) service. Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); VAOPGCPREC 4-2000.

Private treatment records disclose that the Veteran's COPD was diagnosed around December 2002 and left lung cancer in or around February 2008.  The records regularly mention that the Veteran used to smoke one-two packs a day for 40-50 years, quitting smoking around 2008-2009.  The records also indicate that the Veteran was diagnosed with chronic bronchitis in November 2005.  None of the records show any notations, suspicions, or remarks regarding his active service or possible or actual asbestos exposure causing the Veteran's chronic bronchitis, COPD, and then left lung cancer.    
  
In his November 2010 claim, the Veteran related that he was exposed to asbestos during his active service on board the USS Chilton, where he had a top bunk in a sleeping area and was constantly exposed to and covered with asbestos.   

In a November 2010 letter, the Veteran's physician, Dr. F., stated that the Veteran suffered from severe COPD and has been diagnosed with lung cancer in February 2008.  Dr. F. stated that the Veteran had "a history of significant asbestos exposure in his military experience" which "could have had an adverse influence on his overall health [.]"  Dr. F. also stated that "[c]ertainly exact cause of these illnesses is unknown."

A medical opinion was obtained in May 2011.  The Veteran was not present due to being hospitalized at that time.  The examiner based his opinions on a review of the Veteran's claims file, including the extensive medical records.  The examiner stated that the Veteran appeared to have entered end-stage COPD and was also diagnosed with squamous cell cancer of the lung.  The examiner noted that the Veteran received chemotherapy for his lung cancer.  Reference was made to VA's determination that the Veteran's exposure to asbestos was likely minimal during his service duties.  

The examiner opined that, based on the review of the Veteran's medical records, there was a very clear history of what was causing the Veteran's COPD and lung cancer, and that was very likely smoking two packs a day for 30 years.  The examiner noted that it appeared that the Veteran quit smoking in 2008 or 2009.  The examiner reported that current medical literature advised that the most likely cause of COPD and lung cancer were long-term tobacco abuse histories, and that long-term tobacco abuse was documented in the Veteran's medical records.  The examiner stated that even though the Veteran may have had minimal asbestos exposure while on active duty, asbestos exposure did not specifically cause COPD - but very long-term smoking history did.  The examiner acknowledged that there was a relationship between asbestos disease in the lungs and lung cancer many years after exposure, but that when one considered the Veteran's history objectively, it appeared that his lung cancer was more likely due to his extensive smoking history, and less likely due to any asbestos exposure, because the smoking history certainly outweighed any asbestos disease causing lung cancer.  

The examiner added that when he reviewed all of the CT scans and chest X-rays that the Veteran has had over the years, there were no specific mentions of any findings related to or suggestive of asbestos disease, because those findings were not noted in any of the testing results in the Veteran's medical records.  In conclusion, the examiner opined that the Veteran's' COPD was not due to asbestos exposure, and it was less likely than his asbestos exposure caused his squamous cell cancer of the lung.  The examiner added that there was no evidence to support any aggravation issues having occurred.    

At a March 2012 RO hearing, the Appellant and her son testified that Dr. F. told them during the course of the Veteran's left lung cancer treatment that there was at least a 50/50 chance that the lung cancer was due to asbestos exposure. 

In a June 2012 letter, Dr. F. stated that the Veteran "was very frequently exposed to asbestos in significant levels aboard the USS Chilton" in his capacity as a boatswain.  Dr. F. said that it was at least as likely as not that the Veteran's exposure to asbestos "directly contributed to his development of squamous cell carcinoma of the lung."  Dr. F. also opined that the exposure "likely contributed" to the Veteran's COPD.  The physician stated that he made that determination "on a reasonable basis that, although he did smoke, his smoking exposure was not nearly to the extent of many patients that I have seen in my career, some of whom never developed" COPD, as the Veteran did.  

At the November 2012 hearing, the Appellant testified that the Veteran was exposed to asbestos when he slept in his bunk, which was the top bunk, and had asbestos falling on him from the pipes that were over his bunk and when he ate his meals in the mess hall under the ships' deck.  The Appellant stated that the Veteran had very frequent colds after he separated from service. 

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons or bases for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  It is entirely within the Board's province to give more probative weight to certain pieces of evidence than others.  See Schoolman v. West, 12 Vet. App. 307, 310-311 (1999); Evans v. West, 12 Vet. App. 22, 30 (1998).  And, at the same time, the Board is mindful that it cannot make its own independent medical determination and there must be plausible reasons for favoring one medical opinion over another.  Evans at 31.  Here, though, there are indeed such legitimate reasons; for the reasons and bases discussed below, the Board finds that the preponderance of the evidence is against the finding that the Veteran's COPD and left lung cancer were related to his active service, to include asbestos exposure.  

As discussed, the May 2011 VA examiner's opinion found that it was less likely than not that the Veteran's COPD and left lung cancer were etiologically related to, or the result of, his active service, including any asbestos exposure.  The opinion is highly persuasive because the examiner supported it with sound rationale, citing the state of the current medical literature upon which it was based, to come to the conclusion that the Veteran's asbestos exposure did not cause his COPD or lung cancer.  Instead, the examiner ascribed both diseases to the Veteran's long-term history of heavy tobacco use.  The Veteran's extensive medical records show that he smoked one to two packs of cigarettes a day for 40-50 years, and that he did not quit smoking until 2008-2009.  Of equal import to the examiner, as well as the Board, none of the pertinent diagnostic medical records (CT scans and chest X-rays) reference actual or suspected asbestos exposure being responsible for the Veteran's COPD and left lung cancer.  

Full consideration has been given to Dr. F.'s June 2012 statement wherein he stated that the Veteran "was very frequently exposed to asbestos in significant levels" during his active service which "directly contributed to his development of squamous cell carcinoma of the lung" and "likely contributed" to his COPD.  He then appeared to reject the Veteran's many years of smoking the cause of the disorders based on the rationale that he had some patients who smoked more that the Veteran but had never developed COPD or cancer.

The Board finds the opinion for Dr. F. to less persuasive than the VA examiner's opinion as far as the question of etiology of the Veteran's COPD and left lung cancer is concerned.  First, where the VA examiner indicated that his opinion was based on medical research, to include the long-standing and well-recognized link between lung cancer and COPD and smoking, Dr. F. merely dismissed the smoking theory based on his personal experience that he had "some patients" that smoked that never developed these diseases.  He also provided no rationale for his opinion that the Veteran's COPD and lung cancer were related to his asbestos exposure.  However, as indicated, the VA examiner highlighted the fact that none of the diagnostic testing (CT scans and X-rays) had been positive for asbestos related diseases.  

Indeed, in all of the years that Dr. F. had treated the Veteran, he never made any notations in the Veteran's treatment file that indicated that he believed him to have been exposed to asbestos, or that he believed that the Veteran's COPD and/or left lung cancer were due to asbestos exposure.  Dr. F. only began making those findings around the time that the Veteran filed for compensation with VA, well after the Veteran has been diagnosed with both COPD and left lung cancer.  It is also important to note that Dr. F.'s initial opinion from November 2010 was far more speculative.  At that time, he stated that the Veteran had "a history of significant asbestos exposure in his military experience" which "could have had an adverse influence on his overall health [.]"  He added that the "exact cause of these illnesses is unknown."  No rationale or explanation was provided for his change of opinion.  The contradictory nature of his two opinions is yet another factor that the Board finds to weaken the probative value of Dr. F.'s 2012 opinion.

Thus, for the reasons outlined above, the Board finds the negative VA opinion outweighs Dr. F's positive opinion.  

In addition, the Appellant contends that the Veteran had COPD and left lung cancer related to his active service.  However, that contention from the Appellant is not competent evidence.  Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1) (2014).  While the Appellant is competent to attest to the fact that the Veteran was diagnosed with COPD in 2002 and left lung cancer 2008, she is not competent to opine as to the etiology, or cause, of the COPD or lung cancer because those matters require medical expertise.  38 C.F.R. § 3.159(a)(1) (2014); Duenas v. Principi, 18 Vet. App. 512 (2004); Bostain v. West, 11 Vet. App. 124 (1998); Stadin v. Brown, 8 Vet. App. 280 (1995).  The most persuasive competent medical opinion of record is that of the May 2011 VA examiner, who found that the Veteran's COPD and left lung cancer were not caused by, or a result of, the Veteran's active service or any minimal asbestos exposure, but rather were caused by his decades-long history of smoking tobacco.  

Therefore, the Appellant's statements regarding the Veteran's COPD and left lung cancer being related to his service and the cause of his death are not competent, as she is not medically qualified to provide evidence regarding a matter requiring medical expertise, such as an opinion as to etiology.  The Board finds the May 2011 VA examiner's opinion more probative because the examiner was a medical expert.

The Board finds that service connection for COPD and/or lung cancer is not warranted.  The most persuasive medical opinion of record states that the Veteran's COPD and left lung cancer were not caused by, or a result of, the Veteran's active service, including asbestos exposure.  Thus, as service connection for COPD and left lung cancer was not warranted, the appeal for service connection for cause of death is denied.

Service Connection for Purposes of Accrued Benefits

Section 5121 of title 38, United States Code, provides for payment of certain accrued benefits upon death of a beneficiary.  Periodic monetary benefits under laws administered by the Secretary to which an individual was entitled at death under existing ratings or decisions or those based on evidence in the file at date of death and due and unpaid, shall, upon the death of a veteran, be paid to the living person first listed below: (A) The veteran's spouse; (B) The veteran's children (in equal shares); (C) The veteran's dependent parents (in equal shares).  38 U.S.C. 
§ 5121(a), 5121(a)(2) (West 2002); 38 C.F.R. § 3.1000(a) (2014).  In all other cases, only so much of the accrued benefits may be paid as may be necessary to reimburse the person who bore the expense of last sickness and burial.  Id.

For a survivor to be entitled to accrued benefits, the veteran must have had a claim pending at the time of his death or have been entitled to benefits, accrued and unpaid, under an existing rating or decision.  Jones v. West, 136 F.3d. 1296, 1299 (Fed. Cir. 1998).  The Federal Circuit noted that "a consequence of the derivative nature of the surviving spouse's entitlement to a veteran's accrued benefits claim is that, without the veteran having a claim pending at time of death, the surviving spouse has no claim upon which to derive his or her own application."  Id. at 1300.

The only claim pending before VA at the time of the Veteran's death was his claims of entitlement to service connection for COPD and left lung cancer.    At that time, the only apparent contention was that his COPD and left lung cancer were due to in-service exposure asbestos.  A March 2011 rating decision denied the claim.  He died in June 2011.  As noted above, because the appellant's accrued benefits claim was filed within one year after the Veteran's death, her claim was timely filed.  The Board notes that the Veteran withdrew his claims for hearing loss and tinnitus.  See Veteran's Statement, dated May 2011.

The discussion above clearly shows that the Appellant is not entitled to service connection for the cause of the Veteran's death due to COPD and/or lung cancer.  The preponderance of the evidence is against the finding that the Veteran's COPD and/or lung cancer were due to an injury, disease, or event in service, including asbestos exposure.  Therefore, while the Board is sympathetic to the appellant's circumstances, the Board is unable to award accrued benefits based on service connection for COPD and left lung cancer.  

In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-5.  Entitlement to accrued benefits based on service connection for COPD and lung cancer is denied.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to service connection for chronic obstructive pulmonary disease (COPD), for accrued benefits purposes, is denied. 

Entitlement to service connection for left lung cancer, for accrued benefits purposes, is denied. 

____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


